Per Curiam.
Petitioner filed his verified motion seeking an alternative writ of mandate against respondent to compel him to perform certain acts relating to matters allegedly pending in the Lake County Criminal Court.
Rule 2-35 of this court, 1949 Revision, provides that petitions for writs of mandate shall be verified and filed in triplicate and if the relief sought relates to a proceeding in an inferior court, as does the petition herein, certified copies of all pleadings, orders and entries pertaining to the subject matter must be set out in the petition, or submitted as exhibits thereto.
The petitioner herein has failed to comply with this rule and for that reason said petition is denied.
Note.—Reported in 106 N. E. 2d 100.